Citation Nr: 0631859	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-38 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left foot disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right foot disability

3.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

4.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The February 
2004 rating decision awarded service connection for a 
bilateral foot disability and evaluated it as 10 percent 
disabling.  In June 2004, the RO held that separate 10 
percent evaluations were warranted for each foot. 

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge in Washington D.C.  In July 2005, the 
Board remanded the matter for additional procedural 
development.

The issues of entitlement to initial ratings in excess of 10 
percent for left and right foot disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  The veteran experiences migraines that cause her to miss 
an average of three days of work each month.

2.  The medical evidence of record indicates that the 
veteran's hypothyroidism is currently manifested by 
fatigability.  On occasion, the veteran has experienced 
gastrointestinal difficulties, hair loss, weight gain, and 
cold intolerance.  Her hypothyroidism requires daily 
medication and continuous adjustment of the dosage.

3.  The competent medical evidence shows no evidence of 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
and/or bradycardia (less than 60 beats per minute) due to 
the service-connected hypothyroidism.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for the 
veteran's service-connected migraine headaches have been 
met.  38 U.S.C.A. § 1155 (West 2002 &. Supp. 2005); 38 
C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8100 (2006).

2. The criteria for a rating of 30 percent for the veteran's 
service-connected hypothyroidism have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7903 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, 
which was accomplished by August 2003 and July 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim 
of service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003 and July 2005 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claim, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003, prior to 
the adjudication of the claim in February 2004.  
Additionally, the record contains a December 2005 
supplemental statement of the case following the July 2005 
letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA 
notice must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private treatment 
records form Family Health Center of Fairfax, and VA 
examination reports dated in August, September, and October 
2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Migraines
In February 2004, the RO held that service connection was 
warranted for migraines and held that they were 10 percent 
disabling under Diagnostic Code 8100.  See 38 C.F.R. § 
4.124a.  Under Diagnostic Code 8100, a 10 percent rating is 
assigned for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is for assignment for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent rating is assigned for very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The evidence of record indicates that the veteran's overall 
disability picture more nearly approximates a 30 percent 
rating for migraines.  See 38 C.F.R. § 4.7.  Upon VA 
examination in August 2003, the veteran described her pain 
as achy.  Private treatment records indicated that she is 
experiencing headaches approximately three times a month.  
It is noted that the veteran had to discontinue using 
prescription drugs because they resulted in nausea and 
vomiting.  During her May 2005 Board hearing, the veteran 
testified that she was missing work approximately three 
times a month because of her headaches; however, they were 
not increasing in frequency.

Based upon the aforementioned evidence and testimony of 
experiencing headaches three times a month, the Board finds 
that the veteran's condition more nearly approximates the 
criteria required for a 30 percent evaluation under 
Diagnostic Code 8100.  A 50 percent rating is not warranted 
because there is no evidence of record indicating that the 
veteran experiences very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; the veteran continues to work despite her 
three absences a month.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).

Although the veteran asserts that pain interferes with her 
employability because she has to take three days off a 
month, she has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence of record 
indicating that the veteran has been regularly hospitalized 
for her disability.  Additionally, the evidence of record 
does not demonstrate any exceptional limitation due to the 
veteran's disability beyond that contemplated in the 
schedule of ratings.  Consequently, the Board finds that the 
30 percent disability evaluation adequately reflects the 
veteran's clinically established impairments, and an extra-
schedular rating for migraines is not warranted.

Thyroid
Service connection for a thyroid disability was established 
by means of a February 2004 rating decision; a 10 percent 
rating was assigned under Diagnostic Code 7903.  Pursuant to 
Diagnostic Code 7903, a 10 percent rating is warranted for 
hypothyroidism involving fatigability, or; continuous 
medication required for control.  A 30 percent rating is 
warranted for hypothyroidism involving fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted for hypothyroidism involving muscular weakness, 
mental disturbance, and weight gain.  A 100 percent rating 
is warranted for hypothyroidism where there is cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), 
and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Upon examination in August 2003, the examiner held that the 
veteran's thyroid disability was characterized by fatigue, 
inability to lose weight, intermittent hair loss, hand 
tremors, and feeling both hot and cold.  At that time, she 
was being treated with Synthroid on a daily basis.

In June 2004, private treatment records demonstrated 
subjective complaints of fatigue; however, there were no 
objective findings of weight or bowel habit changes.  In 
September 2004, the veteran's thyroid disability was 
characterized by fatigue; poor sleep; irritable bowel, 
alternating constipation and diarrhea; cold intolerance; and 
a weight gain of ten pounds in the last eight months.  
Management of her thyroid disability had required a 
continuous increase in her medication dosage.  By April 2005 
the veteran's thyroid disability appeared to have improved; 
upon a review of her symptoms, there was no indication of 
fatigue, sleep disturbances, eye pain/diplopia, 
palpations/tremors, gastrointestinal complaints, heat/cold 
intolerance, or hair symptoms.  Additionally, the veteran's 
weight and mood were held to be stable.  In May 2005, 
however, the veteran testified that her thyroid disability 
resulted in hair loss, fatigue, poor sleep, always feeling 
hot, and weight gain.

Although the record contains no objective evidence of mental 
sluggishness, resolving all reasonable doubt in favor of the 
veteran, the Board must conclude that the medical evidence 
reflects that her thyroid disability has resulted in 
fatigability and occasional gastrointestinal difficulties, 
which, combined with the need to continuously increase the 
dosage of her medication, approximates the criteria for a 30 
percent disability rating under Diagnostic Code 7903. 

The record, however, does not reflect that the veteran is 
entitled to a rating in excess of 30 percent, as there is no 
competent medical evidence of muscular weakness, mental 
disturbance (dementia, slowing of thought, depression), 
cardiovascular involvement, and/or bradycardia (less than 60 
beats per minute). 

It is noted that the veteran has reported that her thyroid 
disability is also characterized by weight gain, cold 
intolerance, and sleep disturbances.  The Board acknowledges 
that weight gain is one of the symptoms listed for the 60 
percent rating under Diagnostic Code 7903; however, this one 
symptom, in and of itself, does not warrant the assignment 
of this rating, especially since there is no evidence of 
muscular weakness and mental disturbance.  It is also noted 
that April 2005 private treatment records indicated that 
there was no objective evidence of sleep disturbances or 
cold intolerance, and characterized the veteran's weight was 
stable.  

In view of the foregoing, the Board finds that the veteran 
is entitled to a schedular rating of no more than 30 percent 
for her service-connected hypothyroidism under Diagnostic 
Code 7903.

The record reflects that the RO also considered the 
applicability of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1); however, nothing in the record indicates that 
she has ever been hospitalized for treatment of her thyroid 
disability.  Additionally, there is no evidence that her 
thyroid disability has resulted in marked interference with 
employment.  Rather, the veteran testified that her thyroid 
disability had never required her to be absent from work.  
Consequently, the Board finds that her thyroid disability is 
adequately reflected by the current schedular evaluations, 
and does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  Thus, an 
extraschedular rating is not warranted based on the facts of 
this case.


ORDER

An initial disability rating of 30 percent for migraine 
headaches is granted, subject to regulations governing the 
award of monetary benefits.

An initial disability rating of 30 percent for 
hypothyroidism is granted, subject to regulations governing 
the award of monetary benefits.


REMAND

Service connection is in effect for right and left foot 
disabilities.  Each of the veteran's foot disabilities has 
been rated as 10 percent disabling pursuant to the criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
pertaining to other foot injuries.  Diagnostic Code 5284 
allows for assignment of a 10 percent rating for moderate 
foot injuries, a 20 percent rating for moderately severe 
foot injuries, and a 30 percent rating for severe foot 
injuries. 

The veteran was last evaluated by VA for her service-
connected foot disabilities in August 2003.  At that time, 
the veteran presented with subjective complaints of pain on 
running, walking, and prolonged standing.  She was unable to 
walk or stand for more than 10 minutes.  She wore orthotics 
to control, not eliminate her pain.  Physical examination 
demonstrated forefoot abductus with normal range of motion 
in both feet.  There was pain on palpation along the plantar 
fascia.  

Subsequent private treatment records have indicated a 
possible increase in severity of the veteran's service-
connected foot disabilities.  In February 2004, there was 
objective evidence of tenderness to palpation over the 
entire plantar surface and a slight decrease in 
dorsiflexion, bilaterally.   Additionally, in May 2005, the 
veteran testified at a Board hearing that her foot pain was 
getting worse over time.

Although a new examination is not required simply because of 
the time that has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  See VAOPGCPREC 11-95 
(1995).  Thus, in view of the amount of time that has passed 
since the last VA examination, the private medical evidence 
of limitation of motion, and the veteran's testimony 
regarding worsening symptomatology, the RO should afford the 
veteran a new examination.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain VA and private treatment records 
pertaining to the veteran's left and right 
foot disabilities.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his service-
connected foot disabilities.  The claims 
file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should describe 
each foot disability as moderate, 
moderately severe, or severe in 
disability.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record in light 
of all pertinent laws and regulations and 
determine if the veteran's claim can be 
granted. The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


